                                                             Case 3:20-cv-00182-LRH-CLB Document 30
                                                                                                 29 Filed 12/22/20
                                                                                                          12/21/20 Page 1 of 2




                                                        1   Christopher B. Reich, Esq., Nev. Bar No. 10198
                                                            creich@washoeschools.net
                                                        2   Neil A. Rombardo, Esq., Nev. Bar No. 6800
                                                            nrombardo@washoeschools.net
                                                        3   Sara K. Montalvo, Esq., Nev. Bar No. 11899
                                                            sara.montalvo@washoeschools.net
                                                        4   WASHOE COUNTY SCHOOL DISTRICT
                                                            P.O. Box 30425
                                                        5   Reno, NV 89520-3425
                                                            Telephone: 775-348-0300
                                                        6   Fax: 775-333-6010
                                                            Attorneys for Defendant Washoe County School District
                                                        7

                                                        8                                UNITED STATES DISTRICT COURT
Telephone: (775) 348-0300; Facsimile: (775) 333-6010




                                                        9                            IN AND FOR THE DISTRICT OF NEVADA

                                                             VICTORIA COATES, an individual,
           Washoe County School District




                                                       10
            Office of the General Counsel

             Reno, Nevada 89520-3425




                                                       11                   Plaintiff,
                    PO Box 30425




                                                       12           vs.                                          CASE NO.: 3:20-cv-00182-LRH-CLB

                                                       13    WASHOE COUNTY SCHOOL DISTRICT, a
                                                             political subdivision of the State of Nevada,         STIPULATION AND ORDER FOR
                                                       14                                                           DISMISSAL WITH PREJUDICE
                                                                         Defendant.
                                                       15    ____________________________________/

                                                       16             STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE

                                                       17          The parties, by and through their respective counsel of record, having settled all claims in

                                                       18   this matter, hereby stipulate to dismiss this matter with prejudice pursuant to LR 7-1 of the Local

                                                       19   ///

                                                       20   ///

                                                       21   ///

                                                       22

                                                       23

                                                       24

                                                                                                             1
Case 3:20-cv-00182-LRH-CLB Document 30
                                    29 Filed 12/22/20
                                             12/21/20 Page 2 of 2




DATED this 22nd day of December, 2020.


                                         _________________________________
                                         LARRY R. HICKS
                                         UNITED STATES DISTRICT JUDGE
